IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2009
                                     No. 08-50304
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

APRIL WORMLY,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              No. 5:07-CR-533-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       April Wormly pleaded guilty of violating 18 U.S.C. § 1038(a)(1) by making
telephone calls stating that there was a bomb on an aircraft. She contends the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50304

district court erred in failing to order a competency examination sua sponte and
in failing to convene a competency hearing. A review of the record reveals that
the district court did not abuse its discretion in failing to conduct a more search-
ing competence inquiry. See United States v. Messervey, 317 F.3d 457, 463 (5th
Cir. 2002); United States v. Davis, 61 F.3d 291, 304 (5th Cir. 1995); United States
v. Williams, 819 F.2d 605, 607 (5th Cir. 1987); United States v. Horovitz, 584
F.2d 682, 683 n.3 (5th Cir. 1978).
      Wormly avers that the district court erred in imposing sentence without
the benefit of a formal presentence investigation report. In her plea agreement,
Wormly waived the right to assert this issue on appeal. See United States v.
Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
      AFFIRMED.




                                         2